Matter of Torres v Senft (2022 NY Slip Op 03391)





Matter of Torres v Senft


2022 NY Slip Op 03391


Decided on May 25, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 25, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
COLLEEN D. DUFFY
JOSEPH J. MALTESE
WILLIAM G. FORD, JJ.


2021-07586

[*1]In the Matter of Jose E. Torres, petitioner,
vAnthony Senft, etc., et al., respondents. Laurette D. Mulry, Riverhead, NY (Felice B. Milani of counsel), for petitioner.


Messina Perillo Hill, LLP, Sayville, NY (Timothy F. Fill and Lisa A. Perilla of counsel), for respondent Anthony Senft.
Timothy D. Sini, District Attorney, Riverhead, NY (Glenn Green of counsel), for respondent Suffolk County District Attorney's Office.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondent Anthony Senft, a Judge of the County Court, Suffolk County, from enforcing an order dated September 17, 2021, issued in a matter entitled People v Torres , pending in that court under Indictment No. 64/21.
ADJUDGED that the proceeding is dismissed as academic, without costs or disbursements.
This proceeding has been rendered academic, as the petitioner entered a plea of guilty on March 22, 2022, in satisfaction of all charges pending against him in the underlying criminal matter. This case does not warrant the invocation of the exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne , 50 NY2d 707, 714-715). Accordingly, the proceeding must be dismissed.
DILLON, J.P., DUFFY, MALTESE and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court